PER CURIAM.
Deon'Andre Ford ("Defendant") appeals from the trial court's judgment entered after the jury convicted him of twelve felonies, all stemming from an incident in which Defendant fired a handgun into a crowd of people on a residential street, injuring two people and killing a third. Defendant raises one point on appeal, arguing the trial court erred in denying his motion to suppress statements made to a co-defendant while they were both in separate interrogation rooms at a police station and after Defendant was properly advised of and waived his Miranda rights. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).